        Case 5:20-cv-00940-PRW Document 12 Filed 01/07/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA


JOHNNY LAFONZA SHAVERS,                      )
                                             )
              Petitioner,                    )
                                             )
v.                                           )          Case No. CIV-20-00940-PRW
                                             )
LUKE PETTIGREW,                              )
                                             )
              Respondent.                    )


                                         ORDER

       On December 10, 2020, United States Magistrate Judge Gary M. Purcell issued a

Report and Recommendation (Dkt. 11) in this action, recommending that Petitioner’s

Petition for Writ of Habeas Corpus (Dkt. 1) be dismissed without prejudice for his failure

to exhaust state remedies.

       Petitioner was advised that he had a right to object to the Report and

Recommendation by December 30, 2020, in accordance with 28 U.S.C. § 636 and Federal

Rule of Civil Procedure 72, and that failure to make a timely objection would waive any

right to appellate review of the factual and legal issues addressed in the Report and

Recommendation (Dkt. 11). No objections have been filed as of this date. Having failed to

object, Petitioner has accordingly waived his right to appellate review of the factual and

legal issues addressed in the Report and Recommendation (Dkt. 11). 1


1
  United States v. One Parcel of Real Prop., 73 F.3d 1057, 1059–60 (10th Cir. 1996);
Moore v. United States, 950 F.2d 656, 659 (10th Cir. 1991); cf. 28 U.S.C. § 636(b)(1)
(requiring a district judge to “make a de novo determination of those portions of the report
                                             1
        Case 5:20-cv-00940-PRW Document 12 Filed 01/07/21 Page 2 of 2




      Upon review of the Report and Recommendation (Dkt. 11), the Court:

       (1)   ADOPTS in full the Report and Recommendation (Dkt. 11) issued by the
             Magistrate Judge on December 10, 2020; and

      (2)    DISMISSES WITHOUT PREJUDICE Petitioner’s Petition for Writ of
             Habeas Corpus (Dkt. 1).

      IT IS SO ORDERED this 7th day of January 2021.




or specified proposed findings or recommendations to which objection is made” but
otherwise permitting a district judge to review the report and recommendations under any
standard it deems appropriate).

                                           2
